Powell, J.
1. Upon the general grounds this case is controlled by Plummer v. State, 1 Ga. App. 507 (57 S. E. 969).
2. The contention that the sentence is excessive can not properly be made a ground of a motion for a new trial. Baldwin v. State, 75 Ga. 482; Sturkey v. State, 116 Ga. 526 (42 S. E. 747); Bellinger v. State, 116 Ga. 545 (42 S. E. 747); Burgamy v. State, 114 Ga. 852 (40 S. E. 991).
3. “A new trial will not be granted in a criminal case because of the relationship within the prohibited degrees of a juror to the accused, although such relationship was unknown to' the accused and his counsel until after verdict.” Downing v. State, 114 Ga. 30 (39 S. E. 927), wherein previous decisions to the same effect are expressly approved, after review. See also Olliff v. State, 1 Ga. App. 553, 554 (57 S. E. 941).

Judgment affirmed,.